In an action to declare that defendant is not entitled to construct a curtain drain upon plaintiffs’ land under the terms of a certain easement and to enjoin defendant from constructing such a drain, plaintiffs appeal from a judgment of the Supreme Court, Rockland County, dated June 2, 1977, which, inter alia, declared that defendant is entitled to construct a curtain drain under the terms of the easement. Judgment affirmed, with costs. Plaintiffs-appellants’ property, which borders defendant’s landlocked parcel, is subject to an easement "for purposes of ingress and egress and for the installation of utilities” over a strip of land 50 feet wide. As a condition for the approval of defendant-respondent’s septic system, the Department of Health of Rockland County determined that the level of the ground water on his parcel would have to be lowered. To accomplish this, defendant proposed the installation of a curtain drain within the area covered by the easement. Plaintiffs contend that the easement does not encompass such a use. We disagree. In our view the term "utilities” as used herein is broad and includes the construction of a curtain drain on plaintiffs’ property within the area covered by the easement. Latham, J. P., Rabin, Gulotta and Margett, JJ., concur.